963 So. 2d 356 (2007)
Teresa Lynn WILLS, Petitioner,
v.
STATE of Florida, Respondent.
No. 5D07-1088.
District Court of Appeal of Florida, Fifth District.
August 24, 2007.
Teresa L. Wills, Ocala, pro se.
Bill McCollum, Attorney General, Tallahassee, and Rebecca Roark Wall, Assistant Attorney General, Daytona Beach, for Respondent.
MONACO, J.
The petitioner, Teresa Lynn Wills, seeks certiorari review of an order of the trial court denying her motion pursuant to rule 3.800(c), Florida Rules of Criminal Procedure, on jurisdictional grounds. Essentially, Ms. Wills timely filed her rule 3.800(c) motion, but the sixty-day time limit contained within the rule elapsed before the trial court could address its merits. The State properly concedes that the trial court should have sua sponte enlarged the time within which to have a hearing on the motion in accordance with Abreu v. State, 660 So. 2d 703 (Fla.1995), and Timmer v. State, 840 So. 2d 1160 (Fla. 5th DCA 2003). Accordingly, we grant certiorari, quash the trial court's order denying relief, and remand this matter for the trial court to consider the motion on the merits.
WRIT GRANTED.
SAWAYA and ORFINGER, JJ., concur.